Citation Nr: 0117511	
Decision Date: 06/29/01    Archive Date: 07/03/01

DOCKET NO.  00-19 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Boston, Massachusetts


THE ISSUES

1.  Entitlement to an increased evaluation for chronic left 
forearm pain, with left ulnar neuropathy, residuals of burns, 
left arm and forearm, currently evaluated as 20 percent 
disabling.

2.  Whether a separate rating is warranted for scars on the 
left forearm attributable to the service-connected residuals 
of burns on the left arm and forearm?



REPRESENTATION

Appellant represented by:	Anthony M. Santoro, Attorney 
at Law


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had active military service from September 1945 
to March 1950.  He has been represented throughout his appeal 
by Anthony M. Santoro, Attorney at Law.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of 
January 2000, by the Boston, Massachusetts Regional Office 
(RO), which denied the veteran's claim for an increased 
rating for chronic left forearm pain with left ulnar 
neuropathy, residuals of burns on the left arm and forearm.  
A notice of disagreement (NOD) with that determination was 
received in August 2000.  A statement of the case (SOC) was 
issued in August 2000, and the veteran's substantive appeal 
was received in September 2000.  The appeal was received at 
the Board in September 2000.  

The Board notes that, by a rating action of April 1998, the 
RO determined that new and material evidence had not been 
submitted to reopen the veteran's claim of entitlement to 
service connection for a left eye disorder, including 
residuals of burn scars.  An NOD with that rating action was 
received in March 1999.  An SOC was issued in April 1999; 
however, the record contains no substantive appeal in 
response to the SOC.  Therefore, the issue of whether new and 
material evidence had been submitted to reopen the claim for 
service connection for a left eye disorder, including 
residuals of burn scars, is not in appellate status, and the 
Board has no jurisdiction over that matter.  See 38 U.S.C.A. 
§§ 7104, 7105 (West 1991); 38 C.F.R. §§ 20.101, 20.200, 
20.201, 20.202 (2000).  

In September 2000, the veteran was notified that his appeal 
was being forwarded to the Board.  In October 2000, the Board 
received a statement from the veteran concerning the issue on 
appeal.  The veteran did not include a waiver of 
consideration of that evidence by the RO; however, after 
reviewing the additional evidence, the Board concludes that a 
remand is unnecessary.  The evidence is essentially 
duplicative of evidence already of record and thus not 
"pertinent" to the issues on appeal, as contemplated by 
38 C.F.R. § 20.1304(c) (2000).  Given that fact, and the 
decision to grant the benefit on appeal, the Board will 
proceed with appellate review.

In view of the fact that a Remand is necessary to determine 
whether a separate rating is warranted for scars on the left 
forearm attributable to the service-connected disability, 
this matter is listed separately on the title page of the 
decision as opposed to being included in Issue number 1.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained by the 
RO.  

2.  The veteran is left-hand dominant.  

3.  The veteran's service-connected chronic left (major) 
forearm pain with left ulnar neuropathy, residuals of burns 
on the left arm and forearm, is currently manifested by pain, 
ulnar muscle weakness, numbness in the forearm, decreased 
grip strength, decreased pin sensation in a left ulnar 
distribution, marked atrophy of the forearm muscles, and EMG 
findings of moderately severe left ulnar neuropathy with 
evidence of acute and chronic axonal loss.  

4.  The manifestations of the veteran's chronic left forearm 
pain with left ulnar neuropathy reflect a disability 
consistent with a severe incomplete paralysis of the ulnar 
nerve.  


CONCLUSION OF LAW

The criteria for a 40 percent rating for chronic left (major) 
forearm pain with left ulnar neuropathy, due to residuals of 
burns to the left arm and forearm, have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.123, 4.124a, Diagnostic 
Codes 8516, 8616, 8716 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background.

The record reflects that the veteran entered active duty in 
September 1945.  The record indicates that the veteran 
suffered burns to his left arm and forearm in February 1946, 
when a coffee silex fell on him.  In conjunction with a claim 
for service connection, the veteran was afforded a VA 
examination in December 1967; at that time, he reported 
suffering burns while aboard a ship in 1946 and receiving 
treatment at the dispensary for about three months.  On 
examination, there were scattered pigmented areas superficial 
along the outer aspect of the left arm and volar aspect of 
the left forearm.  There were also three one-inch keloid 
scars on the lateral aspect of the left upper forearm, which 
the veteran claimed to have been residuals of the burn scars.  
The examiner stated that it was impossible to determine the 
origin of the keloid scars.  The pertinent diagnoses were 
pigmented scars, residuals of burns, left arm and forearm; 
and keloid scars, forearm, cause unknown.  

By rating action in December 1967, service connection was 
granted for pigment scars, residuals of burns, left arm and 
forearm, evaluated as noncompensable from April 25, 1967, 
under Diagnostic Code 7805.  

Medical evidence of record from February 1968 to July 1982, 
including private as well as VA treatment reports, reflect 
clinical evaluation and treatment for several disabilities 
unrelated to the issue currently in question.  Those records 
do not reflect any findings of or treatment for the left arm 
and forearm.  

VA treatment reports dated from July 1993 through April 1994 
reflect that the veteran received clinical attention and 
treatment for several disabilities, including chronic pain in 
the left arm and forearm.  The veteran was seen in August 
1993 with complaints of pain in the left arm; an x-ray study 
of the left arm revealed no acute fracture or dislocation, 
but mild osteoarthritis was noted in the left elbow joint.  
During a clinical visit in September 1993, the veteran 
complained of pain in the left elbow and arm, especially in 
the areas of the scars.  On examination, there was tenderness 
in the areas of the scars, and a positive Phalen's sign was 
noted.  The veteran was next seen in October 1993 with 
complaints of tingling pain in the left forearm; he reported 
a history of burns to the arm in 1946, and he denied any 
recent injury.  The veteran also complained of pain along the 
ulnar borders of the left arm with some tingling, paresthesia 
and weakness in the left hand, particularly with heavy 
lifting.  On examination, there was a keloid scar on the left 
elbow.  There was a normal range of motion.  The veteran had 
pain on palpation locally to light touch along the ulnar 
border of the forearm and fourth and little finger.  The 
pertinent diagnosis was ulnar nerve entrapment in the left 
elbow secondary to keloid.  An electromyogram (EMG)/nerve 
conduction study of the left upper extremity performed in 
April 1994 was reported to be normal.  

On the occasion of a VA examination in July 1994, the veteran 
complained of left arm pain, left forearm and elbow pains, 
and pain in the left medial aspect and lateral aspect of the 
volar surface of the left forearm.  The veteran did not admit 
to loss of power; his complaints centered on pain.  Motor 
examination was 5/5 power throughout the upper and lower 
extremities.  No atrophy or vesiculations were noted.  The 
left forearm had patchy scarring noticeable on the anterior 
and posterior surfaces from the elbow down to the wrist.  
Discoloration of the skin was noted.  Sensory examination 
showed loss in pinprick and touch in a patchy distribution 
along the distribution of the left medial aspect of the 
anterior surface of the left forearm.  Cerebellar examination 
was normal.  The impression was history of severe third 
degree burn, left forearm, with residual pain syndrome.  The 
examiner noted that the examination suggested possible left 
medial and lateral antebrachial cutaneous nerve injury 
secondary to the location of his prior third degree burn.  
The examiner further noted that the veteran had neuritic pain 
complaints in that distribution.  The examiner concluded that 
the veteran seemed to be moderately disabled with a complaint 
of pain in left forearm in the region on his prior third 
degree burns.  

Received in September 1994 were VA progress notes dated from 
August 1993 to February 1994, the findings of which were 
previously reported and discussed above.  Additional VA 
progress notes covering the period from July 1994 to April 
1995 were subsequently received in May 1995.  These records 
show that the veteran continued to receive treatment for his 
left arm disorder.  The veteran was seen in August 1994, at 
which time it was noted that the veteran had a neuropathic 
pain syndrome in the left forearm.  He underwent an EMG/Nerve 
Conduction Study in August 1994, which revealed mild slowing 
of the left ulnar nerve across the left cubital tunnel, and 
loss in amplitude of the left medial and lateral antebrachial 
cutaneous nerves compared to the right side.  It was noted 
that those findings were consistent with prior history of 
burn injury in the left arm.  The veteran was seen in 
November 1994 for chronic left forearm pain.  Progress notes 
dated in 1995 reflect ongoing clinical visit for evaluation 
and treatment of chronic pain in the left forearm.  

Received in September 1997 were VA progress notes dated from 
July 1994 to August 1997, which show that the veteran 
continued to receive clinical evaluation and treatment for 
several disabilities including chronic pain in the left arm 
due to residuals of burns on the left arm and forearm.  
During a clinical visit in October 1995, it was noted that 
the veteran still had sensory dysthesia in the left ventral 
forearm; he complained of numbness up to the shoulder and 
arm.  The examiner reported that the veteran had residual 
neuritic pain syndrome that was getting worse.  A progress 
note dated in January 1996 reported a diagnosis of chronic 
left antebrachial cutaneous neuritis.  The veteran was seen 
in a neurology clinic in July 1997, at which time he was 
described as being ambidextrous; he complained of left arm 
pain for the past three years.  The veteran reported 3 skin 
lesions, with fluid oozing out of the lesions for the past 
three years, at which time he began experiencing pain in 
those areas.  The veteran had mild left ulnar neuropathy 
across the ulnar groove; he had decreased amplitude of medial 
and lateral antebrachial cutaneous nerves.  The veteran also 
had occasional swelling and burning in the left forearm.  It 
was noted that the veteran wore a TENS unit for pain control.  
He had decreased pinprick in the left digits 1 through 5.  
The impression was left ulnar neuropathy; left carpal tunnel 
syndrome; and left sensory neuropathy of medial and lateral 
antebrachial.  An EMG/Nerve Conduction Study performed in 
August 1997 revealed a moderately severe left ulnar 
neuropathy with evidence of acute and chronic axonal loss; 
there was no evidence of a carpal tunnel syndrome.  

Received in October 1999 were private treatment reports dated 
from December 1998 to April 1999, which show that the veteran 
continued to receive clinical evaluation and treatment for 
several disabilities, including a left ulnar neuropathy.  
During a clinical evaluation for hypertension in December 
1998, it was reported that the veteran continued to take 
Neurontin for his left arm.  

The most recent medical evidence consists of a November 1999 
VA peripheral nerves examination report.  The examiner noted 
that the previously-ambidextrous veteran reported difficulty 
lifting due to numbness and weakness in the left arm; he 
reported having pain that was like "strikes of lightning" 
down the ulnar aspect of the arm.  He had a patch of 
increased diaphoresis that occurred on the forearm and severe 
burning pain.  He worked as a sweeper and was unable to use 
his left arm and hand to perform that activity since it 
triggered the pain and fatigued his arm.  On examination, 
cranial nerves II through XII were fully intact.  His motor 
examination showed a positive left Frommann's sign indicating 
ulnar muscle weakness.  He had decreased grip strength on the 
left.  His sensory examination demonstrated a decreased pin 
sensation in a left ulnar distribution, and a patchy glove 
and arm distribution in the area of the local scars.  He had 
marked atrophy of the forearm muscles at 4 cm distal to the 
mid arm crease, at 29.5 cm on the right and 27.4 cm on the 
left being the circumferences.  It was noted that nerve 
conduction and electromyography studies revealed moderately 
severe left ulnar neuropathy with evidence of acute and 
chronic axonal loss.  The examiner described the veteran as 
having sustained extensive third degree burns in the left arm 
with underlying muscle atrophy and ulnar nerve injury; he had 
a residual severe left ulnar neuropathy with continued pain, 
weakness, and numbness.  


II.  Legal analysis.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The new law applies to all claims 
filed on or after the date of the law's enactment, as well as 
to claims filed before the date of the law's enactment, and 
not yet finally adjudicated as of that date.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099-2100 (2000); VAOPGCPREC 11-
2000 (Nov. 27, 2000).  The new law contains revised notice 
provisions, and additional requirements pertaining to VA's 
duty to assist.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) 
(to be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107).  

The Board has carefully considered the provisions of the new 
law and its applicability to the issues now under review and 
concludes that no further development of the record is 
necessary or would be beneficial in this case.  The veteran 
has not alluded to evidence not already of record which would 
tend to support his claim that he is entitled to an increased 
rating for his service-connected left arm disorder.  The file 
appears to contain all records of private medical treatment 
and the veteran has been afforded full and complete VA 
examinations.  

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (2000).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4 (2000).  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole-recorded history, 
including service medical records.  38 C.F.R. §§ 4.2, 4.41 
(2000).  

"The regulations do not give past medical reports precedent 
over current findings."  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the United States Court 
of Appeals for Veterans Claims (hereinafter, the Court) has 
held that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Ibid; Peyton v. Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. 
§§ 4.1, 4.2 (2000).  An evaluation of the level of disability 
present also includes consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment, and the effect of pain on 
the functional abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, and 
4.59 (2000).  

The veteran's left hand disorder is rated under the 
diagnostic codes for neurological conditions.  Peripheral 
neurological conditions under the Schedule are to be rated 
with consideration of the site and character of the injury 
and of the relative impairment in motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120 (2000).  
Peripheral neuritis, characterized by loss of reflexes, 
muscle atrophy, sensory disturbances, and constant pain, at 
times excruciating, is to be rated on the scale provided for 
the injury to the nerve involved, with a maximum equal to 
severe, incomplete paralysis.  If the injury is not 
characterized by organic changes, then the maximum rating 
would be as moderate incomplete paralysis of the affected 
part.  38 C.F.R. § 4.123 (2000).  Peripheral neuralgia, 
characterized by dull and intermittent pain is to be rated, 
at most, as moderate incomplete paralysis of the affected 
nerve.  38 C.F.R. § 4.124 (2000).  

The term "incomplete paralysis," indicates a degree of lost 
or impaired function substantially less than the type 
pictured for complete paralysis given with each nerve, 
whether due to varied level of the nerve lesion or to partial 
regeneration.  When the involvement is purely sensory, the 
rating should be for mild or, at most, moderate incomplete 
paralysis.  38 C.F.R. § 4.124a (2000).  

Initially, the Board notes that most of the diagnostic codes 
pertaining to peripheral neurological disorders discern 
between nerve disabilities that affects the dominant (major) 
hand and those affecting the nondominant (minor) hand.  In 
this case, the Board finds that the veteran's left hand is 
his dominant hand.  This is evidenced by several service 
medical history reports in which the veteran indicated either 
that he was left-handed or that he was ambidextrous.  That 
the veteran was ambidextrous is also noted as medical history 
in the most recent November 1999 peripheral nerves 
examination report.  Under VA regulations, the injured hand 
of an ambidextrous individual is considered to be his or her 
dominant hand for disability rating purposes.  38 C.F.R. 
§ 4.69 (2000).  Thus, the Board considers the veteran's left 
hand disability to affect his dominant hand.  

In the instant case, the veteran's service-connected left arm 
condition is evaluated under Diagnostic Code 8616 for 
neuritis of the ulnar nerve.  Under Diagnostic Code 8616, 
mild incomplete neuritis of either hand warrants a 10 percent 
rating.  Moderate incomplete neuritis warrants a 30 percent 
rating for the major hand.  Severe incomplete neuritis of the 
major hand is rated as 40 percent disabling.  Complete 
paralysis of the ulnar nerve of the major extremity is 
productive of the "griffin claw" deformity due to flexor 
contraction of the ring and little fingers; very marked 
atrophy in the dorsal interspace and thenar and hypothenar 
eminences; loss of extension of the ring and little fingers; 
inability to spread the fingers (or reverse), inability to 
adduct the thumb; and weakened flexion of the wrist and is 
evaluated as 60 percent disabling.  38 C.F.R. § 4.124(a) 
Diagnostic Code 8516 (2000).  

Words such as "mild", "moderate" and "severe" are not 
defined in the VA Schedule for Rating Disabilities.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just."  38 C.F.R. § 4.6 (2000).  It should 
be noted that use of terminology such as "mild" by VA 
examiners and others is not dispositive of an issue.  All 
evidence must be evaluated by the Board in arriving at a 
decision regarding an increased rating.  See 38 C.F.R. 
§§ 4.2, 4.6 (2000).  

Based on the foregoing, the Board finds that symptomatology 
associated with the veteran's service-connected left (major) 
ulnar neuropathy is consistent with severe incomplete 
paralysis of the ulnar nerve, and a 40 percent evaluation 
under Diagnostic Code 8516 is thus warranted.  In reviewing 
the clinical evidence of record, the Board notes that veteran 
has continued to complain of a left-hand sensory deficit, 
specifically left hand and finger numbness.  In particular, 
the medical evidence of record, as discussed above, reveals 
extensive treatment associated with pain, weakness and 
numbness in the left arm, hand and all fingers of the left 
hand.  His symptomatology is shown to have increased in 
severity in the recent past; in fact, during a clinical visit 
in October 1995, the examiner noted that the veteran's 
neuritic pain syndrome was becoming worse.  In addition, 
during the most recent examination in November 1999, the 
veteran indicated that he was unable to work as a sweeper 
because such activity triggered the pain and fatigued his 
arm.  In the course of the VA examination in November 1999, 
ulnar muscle weakness was noted and the veteran had decreased 
grip and pinprick sensation.  A treatment report in July 1997 
indicated that the veteran required the use of a TENS unit 
for pain control, and an EMG/NCS in August 1997 revealed a 
moderately severe left ulnar neuropathy.  Further, the 1999 
VA examination reported findings of marked atrophy of the 
forearm muscles.  In light of these clinical findings, the 
Board finds that the severity of the veteran's chronic left 
forearm pain with left ulnar neuropathy, overall, more nearly 
approximates the rating criteria consistent with severe 
incomplete paralysis of the ulnar nerve under Diagnostic Code 
8616.  38 C.F.R. § 4.7.  

Upon a careful review of the entire evidence of record, as 
discussed above, the Board finds that a rating greater than 
40 percent for the veteran's service-connected left (major) 
ulnar neuropathy is not warranted as his disability is not 
manifested by complete paralysis of the ulnar nerve.  


ORDER

Entitlement to an increased rating of 40 percent for chronic 
left forearm pain, with left ulnar neuropathy, residuals of 
burns, left arm and forearm is granted, subject to the law 
and regulations governing the payment of monetary benefits.  


REMAND

As noted in the Introduction section, in a statement dated in 
September 2000, the veteran's Attorney raised the claim for a 
separate compensable evaluation for residual scars on the 
left arm and forearm under Diagnostic Codes 7804 and 7805, in 
light of Esteban v. Brown, 6 Vet. App. 259 (1994).  See 
Robinette v. Brown, 8 Vet. App. 69 (1995); Akles v, 
Derwinski, 1 Vet. App. 118 (1991).  As this claim is a 
component of the current appeal for increased compensation 
benefits, VA is obligated to consider all issues reasonably 
raised by the evidence of record, even if such issues are not 
directly raised by the veteran.  See Douglas v. Derwinski, 2 
Vet. App. 435, 438-40 (1992) (citations omitted); see also 
Suttman v. Brown, 5 Vet. App. 127, 132 (1993).  

The Board observes that a review of the record indicates that 
the veteran has residual scars along the outer aspect of the 
left arm and forearm resulting from treatment for burns 
sustained in service.  Upon VA examination conducted in July 
1994, the examiner noted that the left forearm had patchy 
scarring on the anterior and posterior surfaces of the left 
forearm from the elbow down to the wrist.  No further 
description of the scar was given.  However, during a 
clinical visit in July 1997, the veteran reported noticing 3 
skin lesions on his left arm, with fluid oozing out of the 
lesions for the past three years, at which time he began 
experiencing pain in those areas.  Again, no clinical 
findings were reported pertaining to the reported lesions.  
In this regard, the Board is unable to discern from a reading 
of the clinical reports whether the scars are symptomatic and 
whether any of those symptoms result from the burns sustained 
on the left arm and forearm.  Moreover, the recent VA 
examination performed in November 1999 only reported that 
pictures had been taken to show the extent of the scars; no 
further description was provided with respect to the reported 
scars.  Consequently, since the recent examinations do not 
otherwise provide clarification as to the veteran's scar 
symptomatology, the Board is of the opinion that an 
additional examination would be of assistance prior to 
disposition of this issue.  

The Court has held that a veteran can be rated separately for 
different manifestations of the same injury, where "none of 
the symptomatology for any one of [the] conditions is 
duplicative of or overlapping with the symptomatology of the 
other two conditions," and that such combined ratings do not 
constitute pyramiding prohibited by 38 C.F.R. § 4.14 (2000).  
Esteban v. Brown, 6 Vet. App. at 261-62.  On remand, the RO 
should determine whether the inclusion of scars in the rating 
of the chronic left forearm pain with ulnar neuropathy is 
appropriate or, in the alternative, whether separate ratings 
should be assigned.  

Therefore, in order to give the veteran every consideration 
with respect to the current appeal, and to ensure full 
compliance with due process requirements, the issue of 
entitlement to a separate evaluation for a scar on the left 
forearm attributable to the residuals of burns on the left 
arm and forearm is REMANDED to the RO for the following 
actions:

1.  The veteran should be afforded a VA 
skin examination to determine the nature 
and extent of any residual scar(s) on the 
left arm and forearm.  The examiner's 
report should fully set forth all current 
complaints, pertinent clinical findings, 
and diagnoses with regard to the scars on 
the left arm.  The examiner should be 
asked to identify any objective evidence 
of tenderness, pain, or limitation of 
function associated with the left arm 
scar(s).  The report of examination 
should include a complete rationale for 
all opinions expressed.  The claims 
folder should made available to the 
examiner for review in conjunction with 
the examination in this case.  

2.  The veteran is hereby notified that 
it is his responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2000).  In the event 
that the veteran does not report for the 
aforementioned examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

3.  Thereafter, the RO should review the 
claims folder and ensure that all of the 
foregoing development and any 
notification and development actions 
required by the VCAA have been completed.  
If any development is incomplete, 
appropriate corrective action should be 
taken.  Specific attention is directed to 
the examination reports.  If the 
examination report does not include fully 
detailed description of the test reports, 
special studies or opinions requested, 
the report must be returned for 
corrective action.  38 C.F.R. § 4.2 
(2000); see also Stegall v. West, 11 Vet. 
App. 268 (1998).  
4.  Thereafter, the RO should again 
review the record, and determine whether 
a separate rating should be assigned for 
the residual scar(s) on the left arm and 
forearm.  See Esteban, supra.  If the 
determination is adverse to the veteran, 
he and his Attorney should be furnished 
with a supplemental statement of the 
case, which includes a summary of any 
additional evidence submitted, any 
applicable laws and regulations, and the 
reasons of the decision.  They should be 
afforded an opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  


		
	M. E. LARKIN
	Acting Member, Board of Veterans' Appeals

 



